Citation Nr: 0726599	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD) and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1971 to June 
1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 RO decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut reopening the veteran's claim for 
service connection for PTSD.  

In June 2006, the veteran testified at a hearing in front of 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.

The Board also received additional evidence from the veteran 
in June 2006 during the Board hearing consisting of Social 
Security Administration (SSA) records.  The new evidence was 
accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2006).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed February 2002 rating decision, the RO 
denied the veteran's claim for service connection for PTSD 
because there was no diagnosis of PTSD, no verified stressor 
and no link to service.  

2.	Evidence received subsequent to the February 2002 RO 
decision is evidence not previously submitted to the RO.  The 
evidence relates to an unestablished fact necessary to 
substantiate the claim and presents a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.	The February 2002 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
July 2004, prior to the initial decision on the claim in 
November 2004, and again provided notice in March 2006.  This 
matter was also readjudicated in an April 2006 supplemental 
statement of the case.  Therefore, the timing requirement for 
a VCAA notice has been met and to decide the appeal would not 
be prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in reviewing an application to reopen a claim 
of service connection, as is this case, the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish entitlement to the 
underlying claim for the benefit sought."  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  The July 2004 
correspondence included information regarding what is 
considered new and material evidence and explains what 
evidence is needed to establish the veteran's claim for 
service connection.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

Regarding its duty to assist, the RO requested the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, a hearing was held at the RO in 
November 2005 and before the Board in June 2006.  The Board 
notes that the veteran had not been afforded a VA Examination 
in connection with his claim.  This issue is addressed in the 
Remand portion of this decision.  During the Board hearing, 
the claimant made the Board aware of additional evidence that 
needs to be obtained, which is also addressed in the Remand 
portion of this decision.  Accordingly, the Board will 
proceed with appellate review of whether new and material 
evidence has been submitted.  

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for PTSD was denied by the RO in February 
2002 because there was no evidence of a diagnosis of PTSD, no 
verified stressor and no link to service.  The veteran did 
not appeal this decision and the decision became final.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  
The Board will address the evidence submitted since the 
February 2002 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In February 2002 decision, the RO reviewed the service 
medical records, personnel records and post-service VA 
medical records.  

The medical report and examination for enlistment purposes in 
December 1971 is negative for PTSD.  The remaining service 
medical records are negative for a diagnosis of or treatment 
for PTSD.  In June 1976, the veteran reported depression and 
excessive worry.  The June 1976 separation examination is 
negative for PTSD.  The personnel records are also negative 
regarding PTSD.  

The VA medical records indicate that the veteran had a 
history of bipolar disorder and depression.  The veteran was 
diagnosed with depression with multiple somatic complaints in 
January 2001.  

Since the February 2002 RO decision, additional VA medical 
records, lay statements, Department of Social Service (DSS) 
records and SSA records were submitted.  

The VA medical records reveal that the veteran was treated 
for depression and PTSD.  The veteran was diagnosed with 
PTSD, chronic in August 2004.  The veteran reported 
nightmares and flashbacks related to an accident involving a 
tank in service.  A VA radiographic report dated in January 
1975 indicated a deformity in the distal shaft of the right 
arm representing an old healed fracture.  

Statements were submitted from the veteran's friends and 
family describing the anger and rage that the veteran 
exhibited after service.  Additionally, the veteran told his 
friends and family about a tank accident in service, about 
which he continually had nightmares.  

The DSS records note that the veteran had a depressive 
disorder and presented symptoms consistent with PTSD.  A DSS 
mental status questionnaire dated in July 2004 indicated a 
diagnosis of PTSD, chronic.  The veteran reported that he had 
a tank accident in service in 1973 which injured his skull 
and arm.  The veteran reported nightmares about the in-
service accident.   

The SSA records indicate that the veteran is receiving 
disability benefits due to the intensity of his PTSD symptoms 
as well as the duration and the limiting effect of his PTSD.  

The veteran testified at the RO in November 2005 at a 
hearing.  The veteran described a tank accident in 1973 which 
resulted in a broken arm and loss of consciousness.  The 
veteran testified that he was transported by helicopter to 
the hospital at Fort Carson.  As a result of the accident, 
the veteran reported headaches and nightmares.  

At the June 2006 Board hearing, the veteran testified that he 
was involved in an accident in service in 1972.  The veteran 
requested that VA request records from the Fort Carson 
hospital from June to September 1972 and records from Fort 
Riley.  

The Board finds that the evidence submitted after the 
February 2002 RO decision is new evidence because it has not 
been previously submitted to agency decision makers.  The 
Board finds that the diagnosis of PTSD in the new medical 
records is material because it relates to a previously 
unestablished fact in the February 2002 RO decision.  
Additionally the lay statements and the veteran's testimony 
relate to the in-service accident and provide a timeframe for 
the RO to attempt to verify the claimed in-service stressor.  
Furthermore, the January 1975 VA radiographic report reveals 
that the veteran most likely had a right arm fracture in 
service.  The evidence submitted since the February 2002 RO 
decision is not cumulative or redundant of the evidence 
previously of record and the Board concludes that it raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for PTSD is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is required to decide whether new and material 
evidence has been received preliminarily to addressing 
merits).


ORDER

The application to reopen the claim of service connection for 
post-traumatic stress disorder is granted, and, to that 
extent only, the appeal is granted.  


REMAND

The veteran testified in the June 2006 Board hearing that an 
in-service tank accident occurred in spring or summer of 1972 
at Fort Carson, Colorado.  The RO previously attempted to 
obtain medical records from Fort Carson from May 1973 to June 
1973.  As records from Fort Carson have not yet been 
requested from 1972, the Board finds that additional 
development is warranted in this case to verify the veteran's 
claimed in-service stressor prior to adjudication of the 
veteran's PTSD claim.

In addition, any recent VA treatment records that are not of 
record should be obtained.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The Board also notes that the SSA records submitted by the 
veteran are incomplete as they do not contain the medical 
records which were the basis of the SSA decision.  Although 
these records may not provide any additional information 
concerning his stressors, VA is required to obtain evidence 
from SSA, including any decisions by an administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, attempts should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to verify the 
veteran's claimed stressor events at Fort 
Carson by contacting the National 
Personnel Records Center (NPRC) and 
requesting in-patient records for June 
1972 to July 1972 and from August 1972 to 
September 1972.  According to his 
testimony, the veteran was involved in a 
tank accident for which he was flown by 
helicopter to the Fort Carson hospital.  
The RO should also request whether or not 
these records may have been transferred to 
Fort Riley, Kansas.  The NPRC should 
provide a statement as to whether these 
stressors can be verified.  

2.	Obtain the veteran's medical records 
from the VA Medical Center in New London 
for psychiatric treatment from March 2005 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.	Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.  

4.	Thereafter, the RO must determine 
whether the veteran was involved in a tank 
accident at Fort Carson sustaining 
injuries to his head and arm or otherwise 
exposed to a stressor or stressors in 
service, and if so, provide him with a VA 
psychiatric examination to obtain a 
medical opinion as to whether the 
veteran's PTSD is related to the verified 
stressor(s).

5.	Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


